Citation Nr: 1524875	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to recognition as a surviving spouse for basic eligibility for VA Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to an amount in excess of $1939.00 for reimbursement of service-connected burial expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to August 1974, and he died in October 2012.  The appellant was married to the Veteran at the time of his death.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2013 decisions issued by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the appellant testified at a hearing conducted by the undersigned Veterans Law Judge.  

The issue of entitlement to an amount in excess of $1939.00 for reimbursement of service-connected burial expenses is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The appellant was legally married to the Veteran for less than one year prior to his death, more than 15 years after his separation from service, and had no children with the Veteran.

2.  The appellant did not intend for the Veteran to be her legal spouse when she began cohabitating with him, and she had knowledge that her pre-marital period of cohabitation could not be recognized as a valid legal union, as she reported being aware that the state of Minnesota does not recognize such "common-law" marriages.



CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for VA DIC benefits have not been met.  38 U.S.C.A. §§ 103, 1304, 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard letter issued in November 2012 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained.  Moreover, the appellant has not identified any evidence, not of record, relevant to her claim.  Thus, VA's duty to assist has been met.

Recognition of Surviving Spouse for Purposes of DIC Eligibility

The appellant seeks recognition as the Veteran's surviving spouse, and related entitlement to DIC benefits, on the basis that she and the Veteran cohabitated for several years prior to his death and held themselves out to the public to be spouses.

While the appellant had a relationship with the Veteran since 2003, she began cohabitating with him in 2007 or 2008, and she legally married the Veteran in February 2012, approximately nine months prior to his death in October 2012.  Per his death certificate, the Veteran died of end-stage liver disease due to alcoholism, with posttraumatic stress disorder (PTSD) listed as a contributing cause to his alcoholism.  At the time of his death, the Veteran was in receipt of a 100 percent schedular rating for PTSD due to in-service personal assaults.

In a February 2013 rating decision, the RO deemed the Veteran's death to be service connected, as his service-connected PTSD was listed as a contributing factor in his cause of death.  However, in the notice accompanying this decision, the RO informed the appellant that she was ineligible to receive the monetary benefits stemming from the Veteran's service-connected death, as she had not been legally married to the Veteran for one year at the time of his death.  Moreover, the RO noted that while the appellant had cohabitated with the Veteran for some time prior to their legal marriage, Minnesota, the state in which they cohabitated, does not recognize common-law marriage as a form of legal union.  The RO further noted that appellant had reported that she was aware that Minnesota did not recognize common-law marriages and that her intent when cohabitating with the Veteran was not that they would be spouses, but rather that the Veteran would be her "boyfriend."  

VA DIC benefits, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1311.  A "surviving spouse" is a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (defining marriage).

Moreover, in order to qualify for DIC benefits, at the time of a veteran's death, the surviving spouse must have been legally married to the veteran for one year or more if no children were born into the marriage; for any period of time if a child was born prior to or within the marriage; or within fifteen years of the veteran's discharge from the period of service in which he incurred the service-connected disability that resulted in or contributed to his cause of death.  38 C.F.R. § 3.54(c).  See also 38 U.S.C.A. § 1304.

As the appellant testified during her Board hearing that she and the Veteran resided in Minnesota throughout the entirety of their relationship, the laws of Minnesota, as they apply to the legality of marriage, are applicable.  In that regard, Minnesota expressly precludes the legal recognition of "common-law" marriages and states that only contractual marriages licensed by the state will be legally recognized.  See Minn. Stat. § 517.01 (2013); Baker v. Baker, 222 Minn. 169, 171, 23 N.W.2d 582, 583 (1946).  

As reflected in her Minnesotan marriage certificate of record, the appellant entered into her legally recognized, contractual marriage to the Veteran in February 2012, approximately nine months prior to his death, thereby failing to meet the eligibility requirement of having been legally married to the Veteran for one year prior to his death.  38 C.F.R. § 3.54(c)(2).

Moreover, this legal marriage occurred approximately 38 years after the Veteran's discharge from his period of service from 1972 to 1974, the period of service in which he incurred the psychological injuries that caused his service-connected PTSD, which in turn contributed to his cause of death.  Thus, the appellant was not married to the Veteran within fifteen years of his discharge from the period of service in which he incurred PTSD, thereby failing to establish eligibility under 38 C.F.R. § 3.54(c)(1).

Further, the appellant testified that she and Veteran did not have any children of their own; rather, she reported that she only began cohabitating with the Veteran after her own children became adults and had moved out of her residence.  Thus, the appellant cannot establish eligibility under 38 C.F.R. § 3.54(c)(3).

Accordingly, while the appellant had a valid, legally recognized marriage to the Veteran, the length and circumstances of her marriage do not qualify her to receive DIC benefits.  

As to the appellant's assertion that she and the Veteran cohabitated and held themselves out to the public to be spouses for several years prior to his death, unfortunately, as referenced above, Minnesota expressly prohibits the legal recognition of such unions.  

This legal impediment to the recognition of the Veteran and appellant's cohabitation as a qualifying form of marriage may be overcome if the appellant and Veteran believed that their cohabitation was indeed a valid legal union.  See Lamour v. Peake, 544 F.3d 1317, 1322-23 (Fed. Cir. 2008) (citing VAOGCPREC 58-91 (June 17, 1991) and stating that "[t]he determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'" (quoting Dedicatoria v. Brown, 8 Vet.App. 441, 444 (1995)).  However, the appellant has expressly stated that she was aware that Minnesota did not recognize such "common-law" marriages.  Further, the appellant has reported that when she and the Veteran began cohabitating, her intent was that the Veteran be her live-in "boyfriend," not her spouse, and that they did not otherwise merge their assets, instead keeping separate financial accounts throughout their relationship.  

Thus, as the evidence fails to reflect that the appellant believed that she was entering into a valid, legally recognized marriage when she began cohabitating with the Veteran, there is no provision of law that will allow VA to recognize her period of cohabitation as a period of legal marriage entitling her to VA benefits.

While the Board is sympathetic to the appellant's circumstances, including time and energy expended in caring for the Veteran in the time leading up to his death, there is no legal basis on which to provide the appellant equitable relief.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  There can be no waiver of the one-year length-of-marriage requirement and the Government cannot be equitably estopped from enforcing that restriction.  Gazaille v. McDonald, 27 Vet. App. 205, 212 (2014) (en banc review denied).   The Board is bound by the law and regulation, and in the absence of authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute")).  

Thus, the preponderance of evidence is against the claim; there is no doubt to be resolved, and recognition of the appellant as the surviving spouse of the Veteran for VA DIC benefits is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Basic eligibility as a surviving spouse for VA DIC benefits is denied.


REMAND

With regard to the appellant's claim seeking reimbursement for an amount higher than $1939.00 for service-connected burial benefits, the Board notes that effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the former regulations, 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with revised regulations, 38 C.F.R. §§ 3.1700 through 3.1713.   As the RO has not had an opportunity to consider the appellant's claim under these revised regulations, the claim must be remanded for the following action:

Readjudicate the appellant's claim for reimbursement for an amount higher than $1939.00 for service-connected burial benefits under the revised burial benefit regulations outlined in 38 C.F.R. §§ 3.1707 through 3.1713.  If the benefit sought is not granted to the appellant's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



